DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5, 6, 9, 11, 12 and 16-20 are objected to because of the following informalities: i) Inconsistent terminologies: "the first conductive" should read "the first conductive line" (claims 5 and 12, last line), "the third dummy pattern" should read "the third dielectric dummy pattern" (claim 9, line 3), "the conductive layer" should read "the conductive layers" and "the seal ring structure" should read "the first seal ring structure" (claim 11, last line); and ii) "is" should read "are" after "patterns" (claim 16, line 13).  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "first semiconductor substrate comprises a conductive structure" (claim 1, lines 2-3) and "the second semiconductor substrate comprises a second conductive structure" (claim 5, line 4) (note: Figs. 1A-1E, 2 and 3 show a conductive structure is formed on a semiconductor substrate; therefore, the semiconductor substrate does not comprise the conductive structure); and "the second conductive line surrounds a fourth dielectric dummy pattern, a fifth dielectric dummy pattern and a sixth dielectric dummy pattern of the first dielectric layer" (claim 12, lines 5-8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
Claims 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no support in the specification for the claim limitation of "removing a portion of the first dielectric layer to form a first dielectric dummy pattern, a second dielectric dummy pattern and a third dielectric dummy pattern and an opening through the first dielectric layer", as recited in claim 10 because the disclosure does not enable an artisan to form a first dielectric dummy pattern, a second dielectric dummy pattern and a third dielectric dummy pattern and an opening through the first dielectric layer by removing a single portion of the first dielectric layer. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "a hybrid-bonding structure", as recited in claims 2-9, 11-15 and 17-20, is unclear as to whether said limitation is the same as or different from "a hybrid-bond structure", as recited in claims 1, 15 and 16, respectively.
The claimed limitation of "a conductive material", as recited in claim 3, is unclear as to whether said limitation is the same as or different from "a conductive material", as recited in claim 2.
The claimed limitation of "removing a portion of the first dielectric layer to form a first dielectric dummy pattern, a second dielectric dummy pattern and a third dielectric dummy pattern and an opening through the first dielectric layer", as recited in claim 10, is unclear as to how a first dielectric dummy pattern, a second dielectric dummy pattern and a third dielectric dummy pattern and an opening through the first dielectric layer can be formed by removing a single portion of the first dielectric layer. For examination purposes, the examiner has interpreted this limitation to mean that "removing portions of the first dielectric layer to form a first dielectric dummy pattern, a second dielectric dummy pattern and a third dielectric dummy pattern and an opening through the first dielectric layer". Clarification is requested.
The term “substantially” in claim 18 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10, 11, 13 and 14, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaba et al. (2016/0190103).
As for claim 10, Kaba et al. show in Figs. 2A-2F and related text a method for forming a hybrid-bonding structure, comprising: 
forming a first dielectric layer 131 over a first seal ring structure 137 (Fig. 2C); 
removing a portion of the first dielectric layer to form a first dielectric dummy pattern (2nd from leftmost) 131, a second dielectric dummy pattern (4th from leftmost) 131 and a third dielectric dummy pattern (5th from leftmost) 131 and an opening through the first dielectric layer (Fig. 2D); 
forming a seed layer at a bottom surface and a sidewall of the opening; and 
forming a conductive material over the seed layer, wherein the seed layer and the conductive material forms a first conductive line 133 in the opening (Fig. 2D; [0069]).

As for claim 11, Kaba et al. show the first seal ring structure comprises: 
a plurality of conductive layers 135; and 
a plurality of vias 136 alternately arranged with the plurality of conductive layers, wherein the first conductive line is in (electrically and/or thermally) contact with a topmost conductive layer of the plurality of the conductive layer of the seal ring structure (Fig. 2D). 

As for claim 13, Kaba et al. show the second dielectric dummy pattern is located between the first dielectric dummy pattern and the third dummy pattern, and the first dielectric dummy pattern, the second dielectric dummy pattern, and the third dielectric dummy pattern are aligned in a straight line in a first direction (Fig. 2D).

As for claim 14, Kaba et al. show a maximum distance between the first dielectric dummy pattern and the second dielectric dummy pattern is greater than a maximum distance between the second dielectric dummy pattern and the third dielectric dummy pattern (Fig. 2D).

Allowable Subject Matter
Claims 1-9, 12 and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "partially removing the first dielectric layer to form a first dielectric dummy pattern, a second dielectric dummy pattern and a third dielectric dummy pattern and an opening through the first dielectric layer, wherein the first dielectric dummy pattern, the second dielectric dummy pattern and the third dielectric dummy pattern are surrounded by the opening; and forming a first conductive line in the opening, wherein the first conductive line is in contact with the conductive structure", as recited in claim 1; "the second conductive line surrounds a fourth dielectric dummy pattern, a fifth dielectric dummy pattern and a sixth dielectric dummy pattern of the first dielectric layer", as recited in claim 12; "no dielectric material is formed between the first dielectric dummy pattern and the second dielectric dummy pattern and between the second dielectric dummy pattern and the third dielectric dummy pattern along the first direction", as recited in claim 15; and "removing portions of the first dielectric layer to form a first plurality of dielectric dummy patterns and a first opening surrounding the first plurality of dielectric dummy patterns; forming a first conductive line in the first opening; removing portions of the second dielectric layer to form a second plurality of dielectric dummy patterns and a second opening surrounding the second plurality of dielectric dummy patterns; forming a second conductive line in the second opening; and bonding the first conductive line to the second conductive line, wherein the first plurality of dielectric dummy patterns is in contact with the second plurality of dielectric dummy patterns to form a first dielectric dummy pattern, a second dielectric dummy pattern and a third dielectric dummy pattern after bonding", as recited in claim 16.
Claims 12 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811